Hodges, J.
1. The rights of an innocent purchaser for value are not
affected by the mere filing of a conditional bill of .sale with a reservation of title to the property purchased without notice. The law requires that such a bill of sale shall be actually recorded, in order to effect notice to one purchasing in good faith; and the filing with the clerk of such an instrument is not a compliance with the law. Civil Code of .1910, § 3319. “Where personal property is sold, with the condition affixed' to the sale that title is to remain in the vendor until the purchase-money is paid, the reservation of title must be in writing and recorded within thirty days from the date of its execution, in order to be valid against a third person, who, without actual notice of the reservation of title, parts with money or other thing of value upon the faith of • the vendee’s apparent unconditional ownership of the property, and in consideration therefor receives from the vendee a bill of sale to the property' to secure the debt, and records it in the manner prescribed by law.” Tremere v. Barfield, 12 Ga. App. 774.*
2. No error of law was committed, and the verdict is authorized by the evidence. Judgment affirmed.

Compare Blakely Artesian Ice Co. v. Clarke, 13 Ga. App. 574 (4), 578.